Case 6:20-cv-01896-PGB-DCI Document 16 Filed 11/17/20 Page 1 of 4 PageID 121



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

DISH NETWORK L.L.C.,                              )       Case No: 6:20-cv-1896-PGB-DCI
                                                  )
               Plaintiff,                         )
        v.                                        )
                                                  )
ALFA TV INC., HAITHAM MANSI                       )
a/k/a Haitham al-Heti, HISHAM MANSE               )
IBRAHEM, NEZAR SAEED HAMMO,                       )
and MOHAMMED ABU OUN a/k/a                        )
Mohammad Abuoun, individually and                 )
together d/b/a ElafnetTV,                         )
                                                  )
                                                  )
               Defendants.                        )
                                                  )

              STIPULATED AMENDED MOTION FOR EXTENSION OF TIME
                 FOR DEFENDANTS TO FILE A RESPONSIVE PLEADING

        Plaintiff DISH Network L.L.C. (“Plaintiff”) and Defendants ALFA TV Inc., Hisham

Manse Ibrahem, and Nezar Saeed Hammo (“Defendants”), by and through undersigned counsel,

pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, stipulate and move the Court for an

order to extend the time for Defendants to file an answer or otherwise plead.

        The parties stipulate to the following:

        1.     Plaintiff filed its Complaint for Damages and Injunctive Relief on October 14,

2020.

        2.     The time for filing a responsive pleading has not expired.

        3.     Nezar Saeed Hammo was properly served on October 22, 2020 and his deadline to

file a responsive pleading pursuant to Fed. R. Civ. P. 12(a) is November 12, 2020.

        4.      ALFA TV Inc. and Hisham Manse Ibrahem were properly served on October 31,

2020 and their deadline to file a responsive pleading pursuant to Fed. R. Civ. P. 12(a) is November

21, 2020.


                                                      1
Case 6:20-cv-01896-PGB-DCI Document 16 Filed 11/17/20 Page 2 of 4 PageID 122




       5.     Counsel for the parties have conferred pursuant to Local Rule 3.01(g).

       6.     The parties stipulate that Defendants’ time to file a responsive pleading should be

extended up to and including December 15, 2020.

       7.     The parties stipulate that discovery may commence immediately.

       8.     The reason for the requested relief is that the defendants only recently retained

counsel and counsel for the defendants needs more time to respond to the Complaint.

       WHEREFORE, the parties respectfully request an order extending the time for Defendants

to file a responsive pleading up to and including December 15, 2020.

Dated: November 17, 2020

                                            /s/ Matthew G. DeBoard_________________
                                            Matthew DeBoard, Esq.
                                            Attorney for Defendants
                                            Florida Bar Number: 103010
                                            Barrister Law Firm, P.A.
                                            2002 E. Robinson Street
                                            Orlando, FL 32803
                                            Telephone: (407) 205-2906
                                            Fax: (407) 386-6621
                                            E-Mail: deboard@barlaw.com
                                            Secondary E-Mail: barlawservice@gmail.com
                                            Attorney for Defendants ALFA TV Inc., Hisham
                                            Manse Ibrahem, and Nezar Saeed Hamm



                                            /s/ James A. Boatman
                                            James A. Boatman, Jr. (Trial Counsel)
                                            Florida Bar No. 0130184
                                            BOATMAN RICCI, PA
                                            3021 Airport-Pulling Road North, Suite 202
                                            Naples, Florida 34105
                                            Telephone: (239) 330-1494
                                            Email: jab@boatmanricci.com


                                            /s/ Stephen M. Ferguson__________________
                                            Stephen M. Ferguson (pro hac vice to be filed)

                                               2
Case 6:20-cv-01896-PGB-DCI Document 16 Filed 11/17/20 Page 3 of 4 PageID 123




                                             HAGAN NOLL & BOYLE LLC
                                             Two Memorial City Plaza
                                             820 Gessner, Suite 940
                                             Houston, Texas 77024
                                             Telephone: (713) 343-0478
                                             Facsimile: (713) 758-0146
                                             Email: stephen.ferguson@hnbllc.com

                                             Attorneys for Plaintiff DISH Network L.L.C.


                               CERTIFICATE OF SERVICE

       I hereby certify that on November 17, 2020, I electronically filed this Stipulated Motion

for Extension of Time for Defendants to File a Responsive Pleading, with the Clerk of the Court

using the CM/ECF System, which will send notifications of such filing to the following:

James A. Boatman, Jr.
BOATMAN RICCI, PA
3021 Airport-Pulling Road North, Suite 202
Naples, Florida 34105
Telephone: (239) 330-1494
Email: jab@boatmanricci.com

Stephen M. Ferguson (pro hac vice to be filed)
HAGAN NOLL & BOYLE, LLC
Two Memorial City Plaza
820 Gessner, Suite 940
Houston, Texas 77024
Telephone: (713) 343-0478
Facsimile: (713) 758-0146
Email: stephen.ferguson@hnbllc.com

Attorneys for Plaintiff DISH Network L.L.C.

                                             /s/ Matthew G. DeBoard
                                             Matthew DeBoard, Esq.
                                             Attorney for Defendants
                                             Florida Bar Number: 103010
                                             Barrister Law Firm, P.A.
                                             2002 E. Robinson Street
                                             Orlando, FL 32803
                                             Telephone: (407) 205-2906
                                             Fax: (407) 386-6621

                                                 3
Case 6:20-cv-01896-PGB-DCI Document 16 Filed 11/17/20 Page 4 of 4 PageID 124




                                   E-Mail: deboard@barlaw.com
                                   Secondary E-Mail: barlawservice@gmail.com




                                     4
